On the Merits.
We reach the following conclusions on the questions presented, viz :
1. That under Section 284 of the Revised Statutes, the action for. forfeiture of defendant’s charter was properly brought by a creditor without the intervention or assistance of the State.
2. That the use of the name of the State was non-essential and superfluous and did not vitiate the proceeding, the true plaintiff being the relator.
. 3. That the answer filed by the attorneys of the Bank must be deemed to have been filed with due authority, and dispensed with the. necessity of citation. It would have been absurd to cite a defendant; who had already appeared and answered,
4. That, even if the allegations of the petition were not of themselves sufficient to justify the forfeiture and liquidation, the admissions of fact contained must be treated as if evidence of the same facts had been offered and received without objection, thereby enlarging the original allegations ■ and authorizing the court to act upon such evidence.
5. That the admissions of defendant “ that circumstances have made it its peremptory duty to abstain from receiving further deposits, and making further payments, and that it has suspended payment both in justice to its depositors, creditors and stockholders ; that it is, for the present, beyond its power to meet its cash liabilities,” establish a state of legal insolvency and a violation of the implied conditions of, the laws authorizing its corporate existence, such as justified the foi’feiture of its charter under R. S. Sec. 284 and C. C. Art. 447.
6. That the appellants, who were the President and Directors of the Bank at the date of those proceedings and who are presumed to have authorized the answer of .the Bank, who knew of all the proceedings, who made no objection thereto at the time, who participated, in *565various ways, in the ensuing liquidation, present no claims to consideration in an appeal only taken by them on the last day of the year allowed by law for a devolutive appeal, and whose asserted motive and interest to appeal are based on an action brought against them by the liquidating Commissioners.
.It is, therefore, ordered that our former decree herein dismissing the appeal be annulled and set aside; and it is now ordered, adjudged and decreed that the judgment appealed from be affirmed at appellants’ cost.